Citation Nr: 0631092	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  02-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Robito Guardiano Monatad, 
Agent


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 administrative 
determination by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied a claim of basic 
eligibility for VA nonservice-connected death pension 
benefits.

The issue was previously before the Board in March 2003 when 
it was remanded for Veterans Claims Assistance Act of 2000 
(VCAA) compliance.

In September 2003 the Board again remanded the issue to 
afford the appellant with a requested Travel Board hearing.  
In August 2004, the appellant withdrew her Travel Board 
hearing request.

The issue on appeal was again before the Board and the appeal 
was denied in an  October 2004 decision.  The veteran 
appealed the Board's October 2004 denial of entitlement to 
basic eligibility for VA nonservice-connected death pension 
benefits to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated May 24, 2006, the Court 
vacated the Board's October 2004 denial and remanded this 
matter to the Board for compliance with the instructions 
included in the May 2006 Joint Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court has remanded this matter to the 
Board for compliance with the instructions of a May 2006 
Joint Remand.  In the course of this appeal, the appellant 
has expressed uncertainty as to which of several possible 
numbers was actually her late husband's service number for 
the purposes of verifying his service.  The RO's previous 
attempt to verify the claimed service through the service 
department utilized only one of the submitted numbers.  There 
has not been any attempt to verify the appellant's late 
husband's claimed service with reference to the service 
number indicated on the appellant's January 2002 application 
for benefits.  Additionally, there has been no attempt to 
verify the claimed service under a slightly different service 
number suggested by the appellant in a sworn statement dated 
January 2002.  This second alternate number also appears on a 
submitted guerilla identification card and discharge document 
dated September 1945.  Consequently, the Board must remand 
this case to conduct the appropriate new attempts to verify 
the claimed military service under the alternate service 
numbers.

Additionally, in the present case, an April 2003 Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter was sent 
to the appellant in accordance with a previous Board remand.  
That VCAA letter informed the appellant of the need to submit 
acceptable proof of service, and provided only one example of 
a document that would constitute acceptable proof: "copy 4 
of your DD 214."  In reply, the appellant submitted a number 
of documents in support of her claim and, in a May 2003 
letter, expressed confusion "as to what DD 214 is all 
about."  The appellant requested "information regarding DD 
214 because I am completely innocent of this matter."  As 
remarked upon in the May 2006 Joint Remand, the record does 
not reflect that any clarification was furnished to the 
appellant.  Thus, the Board finds it necessary to provide 
further clarification and notice to the appellant in 
accordance with the VCAA.



Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be furnished 
appropriate notice in accordance with 38 
C.F.R. § 3.159 as well as 38 U.S.C.A. 
§§ 5103, 5103A and any other applicable 
legal precedent.  Specifically, the 
appellant should be notified as to the 
inadequacy of the documents she submitted 
for purposes of showing qualifying service 
for her husband.  In addition, the 
appellant must be informed as to (1) what 
would constitute acceptable evidence of 
qualifying military service, that is, she 
could show qualifying service with either 
official documentation issued by a U. S. 
Service department or verification of the 
claimed service by such department (such 
as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or original 
Certificate of Discharge without 
verification from the appropriate service 
department), and (2) that she should 
provide any additional personal data 
pertaining to her husband, such as any 
aliases he may have used during the 
claimed military service.

2.  The RO should then take appropriate 
steps to determine if the appellant's late 
husband did indeed perform military 
service under any of the service numbers 
submitted by the appellant.  Specifically, 
the service number indicated on the 
appellant's January 2002 application for 
VA benefits in Box 11B should be utilized 
in a service department search to verify 
service.  Additionally, a service 
department search should be conducted 
using the slightly different service 
number indicated on the appellant's 
narrative statement signed and dated 
January 2002; this number is also 
indicated on the September 1945 Guerilla 
ID card and discharge document submitted 
into the record by the appellant.  With 
regard to the need for additional action 
to search under different service numbers, 
the RO's attention is directed to the May 
2004 Joint Motion for Remand.  

3.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the issue of 
basic eligibility for VA death benefits.  
If the claim remains denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


